                IN THE UNITED STATES DISTRICT
         COURT FOR THE EASTERN DISTRICT OF TENNESSEE
                     SOUTHERN DIVISION

John U. Wiesendanger,         :
Linda H. Wiesendanger,        :
   Plaintiffs,                : Case No. 1:17-CV-286-JRG-CHS
                              :
  v.                          :
                              :
MidAmerica Mortgage, Inc.     :
  Defendant.                  :
                              :
                              :
                              :
                 MOTION TO SET ASIDE DISMISSAL

      Come now your Plaintiffs, John U. Wiesendanger and Linda H.

Wiesendanger (herein “Mr. and Mrs. Wiesendanger” or “Plaintiffs”) by and

through counsel, and hereby files their Motion to Set Aside Dismissal as per this

Court’s Order dated June 26, 2019 [Doc # 45]. As grounds for this Motion

Plaintiffs would show this Court as follows:

      The parties entered into a Settlement Agreement and General Release of
Claims on or about February 1, 2019 (“the Settlement”). The terms of that
Settlement required the Plaintiffs to submit to Defendant for review a complete
loan modification package, within 21 days and for the Defendant to review that
package in compliance with 12 C.F.R. §1024.41c. As the parties had negotiated
this settlement several months before the Settlement was signed, Plaintiff already
had provided to Defendant a loan modification package in October 2018. Plaintiff
had supplemented that package with everything that Defendant requested on

                                         1



Case 1:17-cv-00286-CHS Document 46 Filed 10/04/19 Page 1 of 4 PageID #: 245
December 28, 2018, January 9, 2019, and February 5, 2019. Thereafter, Plaintiff
did not hear from Defendant requesting any further documentation.
      Eventually, on May 21, 2019, Defendant’s counsel forwarded to Plaintiff’s
counsel a loan modification denial letter sent from Defendant to Plaintiff at
Plaintiff’s counsel’s former address -- an address which Plaintiff’s counsel had
not occupied since July 2015. (See, denial letter dated March 26, 2019, addressed
to John U. Wiesendanger at 6139 Preservation Drive, Suite 2, Chattanooga,
Tennessee 37416-3661, attached hereto as Exhibit “A”.)
      The denial letter stated that the modification was being denied because
Plaintiff “failed to supply required documentation in a timely manner.” Plaintiff
had supplied a complete loan modification package at the latest on February 5,
2019. Defendant never requested any more documentation. Eventually, Defendant
stated that the missing documentation was proof of insurance on the house. Of
course, the house was then titled in the Defendant’s name, due to the wrongful
foreclosure in 2017. The insurance company refused to write any binding insurance
and would not even take an application unless the title was in Plaintiff’s name.
Plaintiff, through counsel, explained this and provided a proposed declarations
page which gave an estimated cost of one-year insurance when the property was
transferred back to Plaintiffs. Nevertheless, Defendant refused to review the
modification package.
      In sum, Defendant did not comply with the terms of the Settlement.
Defendant did not ever even review Plaintiffs’ loan modification request, but,
rather denied it for “lack of documentation” when, in fact, Plaintiffs had provided
the only documentation they could provide to prove the cost of insurance on the
property once they re-took ownership of the property. The actual terms of any
modification and whether or not Plaintiffs qualified for a modification were never

                                          2



Case 1:17-cv-00286-CHS Document 46 Filed 10/04/19 Page 2 of 4 PageID #: 246
offered nor even considered by Defendant. Therefore, the Settlement was never
consummated, and the Dismissal should be set aside and this case re-instated to the
Court’s docket.




                                                   Respectfully submitted,

                                                   s/Peter C. Ensign
                                                   Peter C. Ensign, BPR #017071
                                                   6111 Shallowford Rd., 105 C
                                                   Chattanooga, Tennessee 37421
                                                   423/510-0410
                                                   423/510-1395
                                                   ensign@ensigntitle.com




                                         3



Case 1:17-cv-00286-CHS Document 46 Filed 10/04/19 Page 3 of 4 PageID #: 247
                             CERTIFICATE OF SERVICE

      I hereby certify that I have, this the 4th day of October 2019, filed the within
pleading by CM/ECF which will serve notice on all parties.

                                        s/ Peter C. Ensign
                                        Peter C. Ensign (BPR 017071)




                                           4



Case 1:17-cv-00286-CHS Document 46 Filed 10/04/19 Page 4 of 4 PageID #: 248
